DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 21 July 2022. 

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Claim Interpretation
In the response filed 21 July 2022, Applicant argues the term “delivery mechanism”, as recited in claim 2, should not be interpreted under 35 USC 112f because the term connotes sufficient structure to one of ordinary skill in the art. This argument is not persuasive. As an initial matter, the Office notes this term lacks antecedent basis – see the 112b rejection below. Regarding the interpretation of the term under 112f, MPEP 2181 Section VI states:  In response to the Office action that determined 35 U.S.C. 112(f)  was invoked, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f)  applicant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function). 
	Applicant presented case law on pages 5-6 to argue the term “delivery mechanism” should not be interpreted under 112f because the term is combined with a description of the function. However, this is not a sufficient showing to establish the claim limitations recites sufficient structure to perform the claimed function. The claim does not recite any structure regarding the delivery mechanism. Nor has Applicant amended the claim to avoid the 112f interpretation. For these reasons, the term “delivery mechanism” is being interpreted under 112f as discussed in the 2/22/2022 Office Action. 
Prior Art
Applicant’s arguments, filed 21 July 2022, with respect to the rejection(s) of independent claim 2 under Harris’731 in view of O’Connell’816 have been fully considered and are persuasive. Harris’731 in view of O’Connell’816 does not disclose the holder biodegrades “upon elapse of said predetermined period of time whereupon the filter is configured to move to the open state”, as required by amended claim 2. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Harris’731 in view of Shirley’135. 
Regarding claim 7, Applicant argues  there is no motivation in Harris or O’Connell to provide a drug delivery component as taught by Swann. This argument is persuasive and the rejection is withdrawn. Claim 7 is objected to as being dependent from another claim, but there is no prior art rejection to claim 7.  
Regarding claim 12, Applicant argues the modification suggested by Chevillion fails to provide an improvement as a motivation for the proposed motivation.  This argument has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Olson. The rejection to claim 2 is updated below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the delivery mechanism" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-17 are rejected based on their dependency from claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-6, 8-11, 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris et al. (WO 2007/064731) in view of Shirley et al. (US Patent Application 2010/0042135) . 
Note: For Applicant’s convenience, the Office notes Harris’731 is also published as US Patent Application 2010/0256669, however, the rejection solely relies on the WIPO document. 
	Claim 2: Harris’731 teaches a filter (10) comprising a filter element (12). The filter has a closed state for capturing thrombus passing through a blood vessel (see Figures 1 or 2). 
	The device includes a holder (18) for holding the filter in a closed state for a predetermined period of time. 
	The system further includes a member (retainer 304) to at least temporarily extend the filtration period. The member is in the form of a retainer (304) to at least temporarily retain the filter in the closed state beyond the elapse of the predetermined period of time (Figure 2c): (placing retainer 304 around the holder 18 will extend the filtration period because the Harris’731’s filter cannot move to an open (non-filtering) configuration if the ends of the filter legs are held together by the retainer – regardless of the state of the holder).
The system includes a delivery system/mechanism (catheter 312, hook 302 and unlabeled inner tube in Figure 2c) to deliver the retainer (304) when the filter is in the blood vessel (Figures 2b-2c). The delivery mechanism (catheter 312, hook 302 and unlabeled inner tube in Figure 2c) is adapted to maintain the position of the filter relative to the blood vessel during delivery of the retainer and to grasp the filter for delivering of the retainer (Figure 2b, 2c show the position of the filter can be maintained since the catheter 312 prevents the filter from moving through the vessel before engagement with hook 302 and hook 302 grasps the filter for delivery of retainer 304). The delivery system (via catheter 312) delivers the retainer (304) is extendable around part of the filter to retain the filter in the closed state (Figures 2b, 2c). The term “delivery mechanism”/”delivery system” is interpreted under 112f; elements 312, 302 and unlabeled inner tube in Figure 2c are considered to be equivalent to the claimed delivery mechanism because it performs the claimed functions and is a tube (see catheter 312).
	Harris’731 does not disclose the holder is biodegradable so the filter is movable to a non-filtering state upon elapse of the predetermined state of time. 
Shirley’135 teaches a filter (10) having a filter element (12) and a holder (30). The filter elements (12) are interconnected (via 31, 33) and the holder (30) is biodegradable (paragraph [0028]) such that the filter moves from a closed state (Figure 1) to an open state (Figure 2; paragraph [0028] to [0031]) upon degradation of the holder (30). Shriley’135 teaches it is advantageous to make holder (30) biodegradable because this allows the filter to convert into a stent to stop the filtering process without having to remove the filter from the blood vessel (paragraph [0003]-[0009]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Harris’731, with interconnected filter elements and a degradable holder, as taught by Shirley’135, in order to provide the advantage of ending the filtering process without removing the filter from the vessel. 
In the resulting device of Harris’731 in view of Shirley’135, the retainer 304 would be capable of functioning to maintain the filter in the filtering state beyond the elapse of the predetermined period of time because delivering retainer 304 to a filtering having a biodegradable hub, as in Shirley’135, would prevent the filter from moving to the open/non-filtering configuration. 
	Claim 3: In Harris’731, the retainer (304) is adapted to clamp part of the filter to retain it in the closed state (Figure 2c). 
	Claim 4: In Harris’731, the retainer (304) is adapted to tie part of the filter to retain it in the closed state (via element 302, as shown in Figures 2b, 2c). 
	Claim 5: In Harris’731, the retainer (304) is configured to be located in the region of the center of the filter (in this case, along the central axis; see Figure 2c). 
	Claim 6: In Harris’731, the retainer (304) is configured to be located in the region of the side of the filter (In this case, the top, with respect to the page, is considered a side of the filter. The retainer 304 grasps the top of the filter at the hub 18.)
	Claim 8: In Harris’731, the retainer (304) is movable between a delivery state (within catheter 312) and a retaining state (outside catheter 312, as shown in Figure 2b). The retainer (304) is biased towards the retaining state (cone 304 is open outside of the catheter and collapsed within the catheter). 
	Claim 9: In Harris’731, the retainer (304) is configured to releasably retain the filter in the closed state (because the retainer is releasably attached to the filter). 
	Claim 10: In Harris’731, the retainer (304) is changeable, when engaging the filter, from a non-retaining state in which the filter is not retained to a retaining state in which the filter is retained (the retainer can grasp the filter, as shown in 2c, so the retainer is in a retaining state or release the filter to a non-retaining state, as shown in Figure 2b, in which the filter is not retained). 
	Claim 11: In Harris’731, the retainer is changeable from the non-retaining state (Figure 2b) to the retaining state (Figure 2c) by an external intervention (force applied to the proximal end of the catheter (paragraph [0023]). 
Claim 15: In Harris’731, the retainer (304) is cup-shaped (cone 304) and configured to snap-fit around the ends of the filter elements (via hooks 308) (Figures 2c, 2e). 
Claim 16: In Harris’731, the retainer (304) is extendable through an opening between adjacent filer elements to retain the filter elements in the closed state beyond the elapse of the predetermined period of time (hooks 308 can extend between filter elements 120 when grasping the filter). 
Claim 17: In Harris’731, the retainer (304) is extendable through an opening in a filter element to retain the filter elements in the closed state beyond the elapse of the predetermined period of time (for the purpose of this rejection, the filter element is considered all of the filter legs 12. Hooks 308 can extend between the legs when grasping the filter).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris’731 in view of Shirley’135, as applied to claim 2, further in view of Olson. (US Patent 6,203,550). 
Harris’731, as modified, teaches the limitations of claim 12 but fails to teach the retainer is changeable by rotation on threads to move with respect to the filter. 
In Harris’731, the retainer 304 is disclosed as a retrieval cone for grasping the filter. 
Olson’550 is directed to a delivery device for a stent. Olson’550 teaches a handle (50) for advancing and retracting a delivery device (sheath 32). The delivery device (sheath 32) is advanced and retracted via rotation of threads (92; via rotation of element 52; column 7, lines 5-22). Olson’550 teaches rotating threads to advance and retract the delivery device (sheath 32) is advantageous because it allows for controllable & consistent advancing & retraction of the delivery device (column 7, lines 5-22). It would have been obvious to one of ordinary skill in the art to modify the proximal control portion of Harris’731 such that there is a threaded handle for advancing and retracting the retainer, as taught by Olson’550, in order to provide the stated advantage. 
Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris’731 in view of Shirley’135, as applied to claim 2, further in view of Hensley et al. (US Patent Application 2005/0251197). 
Harris’731, as modified, teaches the limitations of claims 13-14 but fails to teach the retainer is changeable by insertion of a magnetic part to retain the filter. 
Claim 13: Hensley’197 is directed towards a vascular filter (10) and a retainer (32). The retainer is changeable by insertion of a magnetic part to retain the filter (Figure 6, 7). The retainer comprises first magnetic parts (64, 78) on the filter elements (Figure 6, 7) and a second magnetic part (24)  for engagement with the first magnetic parts to retain the filter elements in a closed state (Figure 6). 
Claim 14: The first magnetic parts are located on the filter elements so they are located on a plane when the filter is in the closed state; the second magnetic part (24) has a planar surface for contacting the first magnetic parts (Figure 6). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Harris’731 such that the retainer comprises magnetic parts, as in Hensley’197, in order to make it easier to apply the retainer to a filter that is located in the vessel, especially when the filter is tilted or skewed (paragraph [0004]). 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a biodegradable/bioabsorbable retainer delivered to a filter in the body. Harris’731’s retainer 304 is part of retrieval mechanism for removing the filter from the body; it would not be obvious to make this retrieval mechanism bioabsorbable, as required by claim 7. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        18 October 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771